PER CURIAM.
We grant that portion of the petition for writ of certiorari that requests review of the trial court’s order compelling production of incident and accident reports. See Winn-Dixie Stores, Inc., v. Nakutis, 435 So.2d 307 (Fla. 5th DCA 1983), rev. denied, 446 So.2d 100 (Fla.1984); Fla.R.Civ.P. 1.280(b)(2).
We deny that portion of the petition that seeks review of the order requiring produc*1063tion of documents relating to plans, drawings, and blueprints of any changes, repairs or modifications of the exit area where the alleged accident occurred. See, First City Developments of Florida v. Hallmark of Hollywood Condominium Ass’n, Inc., 545 So.2d 502 (Fla. 4th DCA 1989).
PETITION GRANTED IN PART.
GOSHORN and PETERSON, JJ., concur.
W. SHARP, J., dissents with opinion.